396 F.2d 954
Maundelene H. STRICKLAND, Appellant,v.John W. GARDNER, Secretary of the Department of Health,Education and Welfare, Appellee.
No. 12270.
United States Court of Appeals,Fourth Circuit.
Submitted on Briefs June 18, 1968.Decided June 21, 1968.

John Bolt Culbertson, Greenville, S.C., on brief for appellant.
Edwin L. Weisl, Jr., Asst. Atty. Gen., Klyde Robinson, U.S. Atty., and Thomas F. Batson, Asst. U.S. Atty., on brief for appellee.
Before SOBELOFF, BOREMAN and BUTZNER, Circuit Judges.
PER CURIAM:


1
We agree with the District Judge's conclusion that there was substantial support for the Secretary's action denying the claimed benefits.  The judgment of the District Court is therefore


2
Affirmed.